Wade, C. J.
The alleged parol contract which formed the basis of the suit, brought by a real-estate agent for commissions, did not by its terms fix a precise length of time for its_ duration, and was otherwise too vague, indefinite, and uncertain to indicate what were the exact conditions under which the defendant empowered the agent to sell the property, or the exact agreement as to the time and amount of the deferred payments stipulated by the seller, which the purchaser procured by the agent was ready, willing, and able to make. The court erred in overruling the demurrer to the petition, as it set forth no cause of action.

Judgment reversed.

Hodges, J., disqualified.
In a second count of the petition the allegations as to the contract between the plaintiff and the defendant were repeated, and it. was alleged that in pursuance of the contract the plaintiff advertised the timber for sale, and succeeded in procuring Gignilliat, a prospective purchaser, who made repeated visits to the tract of timber and inspected it, and finally, on September 11, 1913, during the life of the contract, made to plaintiff an offer of $75,000 for the tract of timber and offered to comply with the terms and conditions under which' defendant had proposed to sell; which offer was communicated to defendant by plaintiff on September 12, 1913; and that, while Gignilliat was a bona fide prospective purchaser and after he had made this offer, defendant, in violation of his covenant not to do so, sold said timber to J. N. Bray & Company, thereby breaching his covenant in said contract wherein he agreed not to sell said timber to any one as long as plaintiff had a prospective purchaser negotiating for the same.
The demurrer was on the grounds, that no cause of action was set out; that the agreement was without consideration; that it was too indefinite to be the basis of a recovery; that it was incomplete; and that it appeared that the minds of the parties did not meet as to material parts of the alleged contract.
Whitaker & Dukes, for plaintiff in error.
D. K. Wilcox, Dan B. Bruce, contra.